Citation Nr: 1422623	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-06 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986, from September 2001 to September 2003, and from June 2004 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing is of record.

The Board remanded these matters in September 2011 and July 2013 for further evidentiary development.  In light of the favorable disposition granting service connection for right ankle degenerative joint disease (DJD), the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran's right ankle disability was not aggravated by service; she is presumed sound at service entrance. 

2.  Affording the Veteran the benefit of the doubt, her DJD, of the right ankle, is related to active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a grant of service connection for DJD of the right ankle have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria and Analysis

Presumption of Soundness

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated therein.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, the VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 2004).

In this case, the Veteran seeks service connection a right ankle disability, now diagnosed as mild DJD of the right ankle.  The evidence of record shows that the Veteran was on inactive duty for training on February 18, 1995 and February 19, 1995.  A note from the Veteran's private physician dated February 21, 1995 notes that the Veteran had a right ankle sprain with continued swelling.  In September 2001, prior to entering into active duty service, the Veteran presented for a follow-up due to two years of posttraumatic right ankle pain and swelling.  After physical examination, the Veteran was diagnosed with posttraumatic right ankle laxity.  An x-ray noted mild degenerative changes of the tibiotalar joint.  The examiner's impression was mild DJD.  

As a right ankle disability was not noted upon entrance of active duty in September 2001, the presumption of soundness applies.  Therefore, there must be clear and unmistakable evidence that the right ankle disability existed prior to service and was not aggravated by service, to rebut the presumption of soundness.  Id.

In the July 2013 remand, the Board specifically instructed that the AOJ schedule a VA examination, with an appropriate specialist, to evaluate the Veteran's claim for service connection for a right ankle disability and to determine whether there was clear and unmistakable (obvious, manifest, or undebatable) evidence that the current right ankle disorder existed prior to active service.   Additionally, if the examiner were to find that any current right ankle disorder pre-existed service, whether there was clear and unmistakeable evidence that the right ankle disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.

In the September 2013 Compensation and Pension (C&P) examination, the examiner never addressed the question of whether there was clear and unmistakable evidence to show that the Veteran's right ankle disorder pre-existed service.  He just assumed that it did pre-exist service  The examiner opined that "[i]t is not possible to objectively determine from the currently available objective evidence the precise degree of additional contribution to the Veteran's pre-existing right ankle condition by her military service."  Based on this, there is no clear and unmistakable evidence (obvious and manifest) that the Veteran's right ankle disorder was not aggravated by service; rather the inference is that it was aggravated.  The examiner's remaining comments are insufficient to demonstrate that the aggravation was obviously and manifestly not beyond normal progression.  As a result, VA cannot meet its burden in showing by clear and unmistakable evidence (obvious and manifest) that the Veteran's right ankle disorder was not aggravated by service.  Id.  Thus, the Presumption of Soundness has not been rebutted.  38 C.F.R. § 3.304(b) (2013).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Veteran meets the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the September 2013 C&P examination, the Veteran was diagnosed with mild DJD right ankle.

Since the Veteran is presumed sound at service entrance she meets the second and third threshold elements for service connection in that the September 2013 medical opinion shows that the Veteran's right ankle disorder existed during service and continued to the present.

In light of the foregoing, and affording the Veteran the benefit of the doubt, service connection for DJD, right ankle, is warranted.  38 U.S.C.A. § 5107b (West 2002; 38 C.F.R. § 3.102, 3.303, 3.304 (2013).


ORDER

Entitlement to service connection for right ankle DJD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


